Title: From John Adams to James Lovell, 29 March 1780
From: Adams, John
To: Lovell, James


     
      My dear Friend
      Paris Hotel de Valois Ruë de Richelieu March 29. 1780
     
     The States of the Province of Friesland, have come to a Resolution, that it was certain that Byland was not the Aggressor, but that Fielding, had not hesitated, to make Use of Force to visit the dutch Ships under Convoy, to stop those that were found loaded with Hemp, and to insult the Flagg of the Republic. That this Proceeding shows, that the Complaisance hitherto employed towards England, in depriving the ships loaded with Masts and ship timber, of the Protection of the State, in leaving them to sail alone and without Convoy, has had no Effect: and consequently the States judge that a similar Condescention, ought no longer to take Place: but on the Contrary, all Merchandizes whatsoever, which the Treaties do not expressly declare to be contraband, ought, without the least difficulty, to be admitted under Convoy, and enjoy the Protection of the state, and to this Effect, his most serene Highness ought to be requested to give orders to the Commanders of the Men of War and of the Squadrons of the Republic, to protect, as heretofore, all Merchandizes. This Resolution was taken 29 Feb. and laid before the states General, who, after deliberating upon it determined to require the deputies of the other Provinces, to obtain as soon as possible the Decisions of the other Provinces, upon the same subject. Thus two Provinces Holland and Friesland have decided for unlimited Convoys.
     Sir Joseph Yorke, on the 21. of March laid before their High Mightinesses another Memoire insisting on the Aid, which he had demanded before, upon Condition, in Case of Refusal, that his Master would after 3 Months, consider all Treaties between the two Nations as null.
     In short it looks as if England would force the Dutch into the War, but if they take a Part it will be certainly for Us. Oh that Laurens was there. Oh that Laurens was there! Oh that I was Home
     This will go by Mr. Izard, if the Alliance comes to Philadelphia, I must beg you to take Care of a Trunk for my Wife, which Captn. Jones will deliver you.
     Adieu
    